DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuenzi et al. U.S. Patent Application Publication No. 2020/0349785 (hereinafter Kuenzi).
Regarding claim 1, Kuenzi discloses an information processing apparatus (12), comprising: a storage (46) configured to store two or more electronic keys corresponding to two or more locking- unlocking apparatuses, respectively (paragraph [0058]; “The key memory 46 is of a type to store a plurality of credentials locally on the mobile device 12. In other embodiments, the mobile device 12 communicates with the server 14 at the same time as it communicates to the access control 16a. This is the online configuration and in this embodiment, a mobile credential is retrieved in real time and is passed to the credential module 36 without storing first in the key memory 46 on the mobile device 12.”); and a controller configured to perform selection of an electronic key to be used, from among the two or more electronic keys (paragraphs [0080] and [0085]; “That is, the received advertisements not associated with the set of credentials downloaded to the mobile device 12 are filtered out. In this way, any access controls 16 that the user is not permitted access rights are not even provided in a selection list or in the reduced set of possible locks to open. This filtering can be done based on an identifier contained in the access control 16 advertisement message and matching this identifier against an identifier contained in or associated with a credential stored in mobile device 12”; “the filtered set of credentials may be presented to the user as a list, e.g., ROOM 1125, ROOM 1127, Concierge Lounge, Elevator, etc., (step 414). The user may thus select the desired access control to open from the list. The list may be ordered in various ways, to include, the last access control opened such that, for example, the user's room will likely be at the top of the list after an initial access (416)”), and transmission of the selected electronic key to a corresponding locking-unlocking apparatus (16) of the two or more locking-unlocking apparatuses (paragraph [0067]; “hotel loyalty mobile application 80 again calls the software-to-software API in the mobile library 82 to initiate the secure transfer of the encrypted mobile credential to the access control 16 (step 230)”).
	Regarding claim 2, Kuenzi discloses an information processing apparatus wherein the controller receives from any one of the two or more locking-unlocking apparatuses that is in a vicinity of the information processing apparatus, an identifier (i.e., advertisement) of the locking-unlocking apparatus, and selects and transmits the electronic key to be used, based on the identifier (paragraphs [0079]-[0081]).
	Regarding claims 3, Kuenzi discloses an information processing apparatus further comprising an input-output unit (50/52) configured to present information to a user and to acquire an input from the user, wherein the controller outputs a list of the two or more electronic keys to the input-output unit, and - 30 -selects the electronic key to be used, based on an operation by the user (paragraph [0081]).
Regarding claim 4, Kuenzi discloses an information processing apparatus wherein the controller is capable of executing a first program (i.e., application) that performs the selection and the transmission of the electronic key, and activates the first program when a predetermined gesture is detected through the input-output unit (paragraph [0067]).
Secure transfer of the credential (step 232) may start with a process of the mobile library 82 listening for a signal advertisement such as Bluetooth low energy (BTLE) advertisements from in-range access controls 16”).
Regarding claim 6, Kuenzi discloses an information processing apparatus wherein the controller receives, from the locking-unlocking apparatus in the vicinity, an identifier (i.e., advertisement) of the locking-unlocking apparatus, and selects the electronic key to be used, based on the identifier (paragraph [0079]-[0082]).
Regarding claims 11-16, method claims 11-16 are drawn to the method of using the corresponding apparatus claimed in claims 1-6.  Therefore method claims 11-16 correspond to apparatus claims 1-6 and are rejected for the same reasons of anticipation as used above.
Claim 20 has limitations similar to those treated in the above rejections, and are met by the reference as discussed above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi in view of Frenette et al. U.S. Patent Application Publication No. 2018/0341393 (hereinafter Frenette).
Regarding claim 7, Kuenzi discloses an information processing apparatus comprising all the limitations of claim 3 as discussed above, but fails to explicitly disclose the controller storing stores a 
Frenette discloses a controller storing stores a history of use of each of the two or more electronic keys to the storage, and performing presentation of an electronic key candidate predicted to be used to the user, based on the history of use (paragraph [0057] of Frenette; “the prioritized list is further modified based on exigent information such as whether access points 56 were recently engaged by the user 180, a prescribed schedule, a prescribed sequence of access points 56, and/or which access points 56 the user 180 is currently authorized to access.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to present electronic key candidates predicted to be used to the user, based on the history of use since doing so would provide an accurate list electronic key candidate to a user thereby facilitating quick access to a controlled area.
Regarding claim 8, Kuenzi as modified by Frenette discloses an information processing apparatus comprising all the limitations of claim 7 as discussed above, including the controller calculating the likelihood (based on a prescribed schedule or a prescribed sequence of access points) of each of the two or more electronic keys being used, based on the history of use and performing the presentation based on the likelihood (paragraph [0057] of Frenette).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuenzi since doing so would provide an accurate list electronic key candidate to a user thereby facilitating quick access to a controlled area.
Regarding claim 9, Kuenzi as modified by Frenette discloses an information processing apparatus comprising all the limitations of claim 7 as discussed above, including the controller extracting a combination of two or more electronic keys that tend to be used in succession (a prescribed sequence of access points), based on the history of use, and when a first electronic key is used, performs presentation to the user of a second electronic key that tends to be used following the first electronic key (paragraph [0065] and [0077]).  

Regarding claim 10, , Kuenzi as modified by Frenette discloses an information processing apparatus comprising all the limitations of claim 7 as discussed above wherein the presentation is performed by highlighting (by a prioritized list) a target electronic key included in the list (paragraph [0062] of Frenette).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuenzi since doing so would provide an accurate list electronic key candidate to a user thereby facilitating quick access to a controlled area.
Regarding claims 17-19, method claims 17-19 are drawn to the method of using the corresponding apparatus claimed in claims 7-10.  Therefore method claims 17-19 correspond to apparatus claims 7-10 and are rejected for the same reasons of obviousness as used above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lerch et al U.S. Patent No. 10,972,911 is cited as interest for disclosure of an information processing apparatus which presents a selection of a plurality of electronic keys to be used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniell L Negron/             Primary Examiner, Art Unit 2699                                                                                                                                                                                           	December 4, 2021